Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered March 21, 2011. The appeal was held by this Court by order entered August 8, 2014, decision was reserved and the matter was remitted to Onondaga County Court for further proceedings (120 AD3d 911).
Now, upon reading and filing the stipulation of discontinuance signed by the defendant on September 26, 2014, and by the attorneys for the parties on September 26, 2014,
It is hereby ordered that said appeal is unanimously dismissed upon stipulation.
Present — Smith, J.P., Peradotto, Lindley, Sconiers and Whalen, JJ.